           Case 3:20-cr-01836-DMS Document 35 Filed 12/04/20 PageID.121 Page 1 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November 1, 1987)

                    AMERICA ALCALA                                     Case Number:         20CR1836-DMS

                                                                    Edward Es ueda RET
                                                                    Defendant's Attorney
USM Number                        95465298
• -
THE DEFENDANT:
 ~   pleaded guilty to count(s)         1 of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense{s):
                                                                                                                    Count
Title & Section                        Nature of Offense                                                           Number{s)
21 USC 952, 960                        IMPORTATION OF A CONTROLLED SUBSTANCE                                          1




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0   The defendant has been found not guilty on count(s)

 D   Count(s)                                                  is         dismissed on the motion of the United States.

      Assessment : $100. 00


 D    JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ~    No fine                 D Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                    HON. Dan           . Sal5raw
                                                                    UNITED STATES DISTRICT JUDGE
              Case 3:20-cr-01836-DMS Document 35 Filed 12/04/20 PageID.122 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                AMERICA ALCALA                                                           Judgment - Page 2 of 5
CASE NUMBER:              20CR1836-DMS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be.imprisoned for a total term of:
 TWENT'<-FOUR (24) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the follo~ing recommendations to the Bureau of Prisons:
       Defendant be designated to a facility in Southern California, Central District of California.




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •       at                             A.M.             on

       •       as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
        IZI     on or before NOON on JANUARY 8, 2021
        •       as notified by the United States Marshal.
        •       as notified by the Probation or Pretrial Services Office.

                                                         RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 ------------- to
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        20CR1836-DMS
      ·\

                Case 3:20-cr-01836-DMS Document 35 Filed 12/04/20 PageID.123 Page 3 of 5
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               AMERICA ALCALA                                                                Judgment - Page 3 of 5
     CASE NUMBER:             20CR1836-DMS

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a tenn of:
THREE (3) YEARS.

                                               MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drng testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this comt as well as with any other
conditions on the attached page.




                                                                                                                20CR1836-DMS
                    Case 3:20-cr-01836-DMS Document 35 Filed 12/04/20 PageID.124 Page 4 of 5
,---    ------------------------------------------------------j-
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  AMERICA ALCALA                                                                         Judgment- Page 4 of 5
        CASE NUMBER:                20CR1836-DMS

                                            STANDARD CONDITIONS OF SUPERVISION
   As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
   supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
   while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
   court about, and bring about improvements in the defendant's conduct and condition.

       1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

   2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
      about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
      as instructed.

       3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
          getting permission from the court or the probation officer.

   4. The defendant must answer truthfully the questions asked by their probation officer.

       5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
          anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
          expected change.

       6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
          permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
          view.

       7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
          time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
          defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
          due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
          change or expected change.

       8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
          knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
          first getting the permission of the probation officer.

       9. lfthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
           as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the permission of the court.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confirm that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                                20CR1836-DMS
         Case 3:20-cr-01836-DMS Document 35 Filed 12/04/20 PageID.125 Page 5 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            AMERICA ALCALA                                                          Judgment - Page 5 of 5
CASE NUMBER:          20CR1836-DMS

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
      necessary by the probation officer. Such program may include group sessions led by a counselor, or
      participation in a program administered by the probation office. The defendant may be required to
      contribute to the cost of the service rendered {copayment) in the amount to be determined by the program
      officer, based on the defendant's ability to pay.

   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
      1030(e)(l)), .other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.

    4. Participate in a program of mental health treatment as directed by the probation officer, take all
       medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
       permission. The Court authorizes the release of the presentence report and available psychological
       evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
       release of information between the probation officer and the treatment provider. The defendant may be
       required to contribute to the costs of services rendered in an amount to be determined by the probation
       officer, based on the defendant's ability to pay.

    5. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
       officer, and comply with both United States and Mexican immigration law requirements.


    6. If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States.
       Supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                                  20CR1836-DMS
